DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.       The Applicant’s Amendment filed on 09/08/2022. Claims 1, 4, and 8-12 are pending and are rejected for the reasons set forth below. 

Drawings
3. 	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a principal”, “an authorized agent”, “a blockchain”, “a distributed ledger technology (DLT) transaction system”, “software service”, “software provider”, “a service provider”, and “a trustless channel of the DLT transaction system” as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.
4. 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

6.	Claims 1, 4, and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

7. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1, 4, 8 are directed to a method (i.e., process), claims 9, 11 are directed to a non-transitory machine-readable memory medium (i.e., machine), and claims 10, 12 are directed to a device (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “stipulating instructions for the legal transaction in a smart contract … between a principal and an authorized agent, …, and … confirming the legal transaction by the authorized agent … in accordance with the instructions, the confirmed legal transaction confirmed by the authorized agent …; an arbitrator … is called upon, and with reference to the smart contract and the alleged deviation, the arbitrator called upon checks the legal transaction for any misconduct by the service provider …” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including agreements in the form of contracts (smart contracts having terms and conditions for compliance) for confirming a commercial and/or legal transaction). Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a distributed ledger technology (DLT) transaction system”, “software service”, a trustless channel of the DLT transaction system”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional of “a distributed ledger technology (DLT) transaction system”, “software service”, a trustless channel of the DLT transaction system” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 9:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 9 recites the at least following limitations of “stipulating instructions for the legal transaction in a smart contract … between a principal and an authorized agent, …, and … confirming the legal transaction by the authorized agent … in accordance with the instructions, the confirmed legal transaction confirmed by the authorized agent …; an arbitrator … is called upon, and with reference to the smart contract and the alleged deviation, the arbitrator called upon checks the legal transaction for any misconduct by the service provider …” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including agreements in the form of contracts for confirming a legal transaction). Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 9 further to the abstract idea includes additional elements of “a computer”, “a distributed ledger technology (DLT) transaction system”, “software service”, a trustless channel of the DLT transaction system”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional of “a computer”, “a distributed ledger technology (DLT) transaction system”, “software service”, a trustless channel of the DLT transaction system” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 10:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 10 recites the at least following limitations of “stipulate instructions for the legal transaction in a smart contract … between a principal and an authorized agent, …, and … confiirm the legal transaction by the authorized agent … in accordance with the instructions, the confirmed legal transaction confirmed by the authorized agent …; an arbitrator … is called upon, and with reference to the smart contract and the alleged deviation, the arbitrator called upon checks the legal transaction for any misconduct by the service provider …” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including agreements in the form of contracts for confirming a legal transaction). Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 10 further to the abstract idea includes additional elements of “a device”, “a distributed ledger technology (DLT) transaction system”, “software service”, a trustless channel of the DLT transaction system”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional of “a device”, “a distributed ledger technology (DLT) transaction system”, “software service”, a trustless channel of the DLT transaction system” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 4, 8, 11, and 12 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claim 4: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows the DLT transaction system and the confirmed legal transaction recited in independent claim 1 by further specifying wherein: the DLT transaction system includes a transaction channel, and the confirmed legal transaction is added to the transactions acknowledged within the transaction channel. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible. 
Regarding dependent claim 8: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows the method recited in independent claim 1 by further specifying wherein: once the instructions have been stipulated in the smart contract, the software service makes a deposit in the cryptocurrency, and by way of the deposit, the service provider is liable to the principal for the misconduct by the service provider. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 11: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows the non-transitory machine-readable memory medium recited in independent claim 9 by further specifying wherein: once the instructions have been stipulated in the smart contract, the software service makes a deposit in cryptocurrency, and by way of the deposit, the service provider is liable to the principal for the misconduct by the service provider. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 12: the additional recited limitations of this claim merely further narrows the abstract idea discussed above. This dependent claim only narrows the device recited in independent claim 10 by further specifying wherein: once the instructions have been stipulated in the smart contract, the software service makes a deposit in cryptocurrency, and by way of the deposit, the service provider is liable to the principal for the misconduct by the service provider. The limitations of this claim fail to integrate the abstract idea into a practical application because this dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.        Claims 1, 4, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sidani (U.S. Pub. No. 2020/0104838), hereinafter, “Sidani”.

	Claim 1 –  
	Sidani discloses:
 a method for confirming a legal transaction, the method comprising the following steps (See at least Sidani [0011], [0039] “Examiner notes Sidani discloses “a method and system”, “the transaction verification system”, Fig. 1): 
stipulating instructions for the legal transaction in a smart contract between a principal and an authorized agent, (See at least Sidani [0250]-[0043] “Examiner notes Sidani discloses “a user initiates a transaction”, “a transaction on the state of the smart contract”, Fig. 1, Fig. 4), the legal transaction being a transaction to be transacted in a crvptocurrencv, the smart contract being executed using a blockchain of a distributed ledger technology (DLT) transaction system, and wherein the authorized agent is software service operated by a service provider cryptocurrency (See at least Sidani [0010], [0023], [0039], [0046] “Examiner notes Sidani discloses “Requests to modify the distributed ledger or account are called transactions and typically include an electronic signature using cryptographic technology that uniquely identifies the initiator of the request”, “the blockchain transaction to modify the set of controls”, “the transaction verification system”, “the blockchain is updated and contains the updated smart contract if the controls were changed”, Fig. 4); 
confirming the legal transaction by the authorized agent based on the smart contract in accordance with the instructions (See at least Sidani [0047] “Examiner notes Sidani discloses “the smart contract approves the transaction”, “the transactions processor executes the transaction”, Fig. 5), the confirmed legal transaction confirmed by the authorized agent being added to the blockchain of the distributed ledger system; when the principal alleges that the software service has deviated from the instructions stipulated in the smart contract, an arbitrator determined by the DLT transaction system is called upon, and with reference to the smart contract and the alleged deviation, the arbitrator called upon checks the legal transaction for any misconduct by the service provider using a trustless channel of the DLT transaction system (See at least Sidani [0039] “Examiner notes Sidani discloses “a user initiates a transaction … the transaction will be sent to a computer which will determine the validity of the transaction based on rules on a ledger”, Fig. 1), (See at least Sidani [0010], [0023], [0039], [0046], [0047] “Examiner notes Sidani discloses “a user initiates a transaction … the transaction will be sent to a computer which will determine the validity of the transaction based on rules on a ledger”, “Requests to modify the distributed ledger or account are called transactions and typically include an electronic signature using cryptographic technology that uniquely identifies the initiator of the request”, “the blockchain transaction to modify the set of controls”, “the transaction verification system”, “the blockchain is updated and contains the updated smart contract if the controls were changed”, “the smart contract approves the transaction”, “the transactions processor executes the transaction”, Fig. 1, Fig.5, Fig. 5).

Claim 4 –  
	Sidani further discloses the method as recited in claim 1, as shown above.
wherein: the DLT transaction system includes a transaction channel, and the confirmed legal transaction is added to the transactions acknowledged within the transaction channel (See at least Sidani [0023], [0039], [0046] “Examiner notes Sidani discloses “the blockchain transaction to modify the set of controls”, “the transaction verification system”, “the blockchain is updated and contains the updated smart contract if the controls were changed”, Fig. 4).

Claim 8 –  
	Sidani further discloses the method as recited in claim 1, as shown above.
wherein: once the instructions have been stipulated in the smart contract, the software service makes a deposit in the cryptocurrency, and by way of the deposit, the service provider is liable to the principal for the misconduct by the service provider (See at least Sidani [0010], [0023], [0039], [0046], [0047] “Examiner notes Sidani discloses “Requests to modify the distributed ledger or account are called transactions and typically include an electronic signature using cryptographic technology that uniquely identifies the initiator of the request”, “the blockchain transaction to modify the set of controls”, “the transaction verification system”, “the blockchain is updated and contains the updated smart contract if the controls were changed”, “the smart contract approves the transaction”, “the transactions processor executes the transaction”, Fig. 4, Fig.5).

	Claim 9 –  
	Sidani discloses:
 a non-transitory machine-readable memory medium on which is stored a computer program for confirming a legal transaction, the computer program, when executed by a computer, causing the computer to perform the following steps (See at least Sidani [0011], [0039] “Examiner notes Sidani discloses “a method and system”, “the transaction verification system”, Fig. 1): 
stipulating instructions for the legal transaction in a smart contract between a principal and an authorized agent, (See at least Sidani [0250]-[0043] “Examiner notes Sidani discloses “a user initiates a transaction”, “a transaction on the state of the smart contract”, Fig. 1, Fig. 4), the legal transaction being a transaction to be transacted in a crvptocurrencv, the smart contract being executed using a blockchain of a distributed ledger technology (DLT) transaction system, and wherein the authorized agent is software service operated by a service provider cryptocurrency (See at least Sidani [0010], [0023], [0039], [0046] “Examiner notes Sidani discloses “Requests to modify the distributed ledger or account are called transactions and typically include an electronic signature using cryptographic technology that uniquely identifies the initiator of the request”, “the blockchain transaction to modify the set of controls”, “the transaction verification system”, “the blockchain is updated and contains the updated smart contract if the controls were changed”, Fig. 4);
 confirming the legal transaction by the authorized agent based on the smart contract in accordance with the instructions (See at least Sidani [0047] “Examiner notes Sidani discloses “the smart contract approves the transaction”, “the transactions processor executes the transaction”, Fig. 5), the confirmed legal transaction confirmed by the authorized agent being added to the blockchain of the distributed ledger system; when the principal alleges that the software service has deviated from the instructions stipulated in the smart contract, an arbitrator determined by the DLT transaction system is called upon, and with reference to the smart contract and the alleged deviation, the arbitrator called upon checks the legal transaction for any misconduct by the service provider using a trustless channel of the DLT transaction system (See at least Sidani [0039] “Examiner notes Sidani discloses “a user initiates a transaction … the transaction will be sent to a computer which will determine the validity of the transaction based on rules on a ledger”, Fig. 1), (See at least Sidani [0010], [0023], [0039], [0046], [0047] “Examiner notes Sidani discloses “a user initiates a transaction … the transaction will be sent to a computer which will determine the validity of the transaction based on rules on a ledger”, “Requests to modify the distributed ledger or account are called transactions and typically include an electronic signature using cryptographic technology that uniquely identifies the initiator of the request”, “the blockchain transaction to modify the set of controls”, “the transaction verification system”, “the blockchain is updated and contains the updated smart contract if the controls were changed”, “the smart contract approves the transaction”, “the transactions processor executes the transaction”, Fig. 1, Fig.5, Fig. 5).

	Claim 10 –  
	Sidani discloses:
 a device configured for confirming a legal transaction, the device configured to (See at least Sidani [0011], [0039] “Examiner notes Sidani discloses “a method and system”, “the transaction verification system”, Fig. 1): 
stipulate instructions for the legal transaction in a smart contract between a principal and an authorized agent, (See at least Sidani [0250]-[0043] “Examiner notes Sidani discloses “a user initiates a transaction”, “a transaction on the state of the smart contract”, Fig. 1, Fig. 4), the legal transaction being a transaction to be transacted in a crvptocurrencv, the smart contract being executed using a blockchain of a distributed ledger technology (DLT) transaction system, and wherein the authorized agent is software service operated by a service provider cryptocurrency (See at least Sidani [0010], [0023], [0039], [0046] “Examiner notes Sidani discloses “Requests to modify the distributed ledger or account are called transactions and typically include an electronic signature using cryptographic technology that uniquely identifies the initiator of the request”, “the blockchain transaction to modify the set of controls”, “the transaction verification system”, “the blockchain is updated and contains the updated smart contract if the controls were changed”, Fig. 4); and 
confirm the legal transaction by the authorized agent based on the smart contract in accordance with the instructions (See at least Sidani [0047] “Examiner notes Sidani discloses “the smart contract approves the transaction”, “the transactions processor executes the transaction”, Fig. 5), the confirmed legal transaction confirmed by the authorized agent being added to the blockchain of the distributed ledger system; when the principal alleges that the software service has deviated from the instructions stipulated in the smart contract, an arbitrator determined by the DLT transaction system is called upon, and with reference to the smart contract and the alleged deviation, the arbitrator called upon checks the legal transaction for any misconduct by the service provider using a trustless channel of the DLT transaction system (See at least Sidani [0039] “Examiner notes Sidani discloses “a user initiates a transaction … the transaction will be sent to a computer which will determine the validity of the transaction based on rules on a ledger”, Fig. 1), (See at least Sidani [0010], [0023], [0039], [0046], [0047] “Examiner notes Sidani discloses “a user initiates a transaction … the transaction will be sent to a computer which will determine the validity of the transaction based on rules on a ledger”, “Requests to modify the distributed ledger or account are called transactions and typically include an electronic signature using cryptographic technology that uniquely identifies the initiator of the request”, “the blockchain transaction to modify the set of controls”, “the transaction verification system”, “the blockchain is updated and contains the updated smart contract if the controls were changed”, “the smart contract approves the transaction”, “the transactions processor executes the transaction”, Fig. 1, Fig.5, Fig. 5).

Claim 11 –  
	Sidani further discloses the non-transitory machine-readable memory medium as recited in claim 9, as shown above.
wherein: once the instructions have been stipulated in the smart contract, the software service makes a deposit in cryptocurrency, and by way of the deposit, the service provider is liable to the principal for the misconduct by the service provider (See at least Sidani [0010], [0023], [0039], [0046], [0047] “Examiner notes Sidani discloses “Requests to modify the distributed ledger or account are called transactions and typically include an electronic signature using cryptographic technology that uniquely identifies the initiator of the request”, “the blockchain transaction to modify the set of controls”, “the transaction verification system”, “the blockchain is updated and contains the updated smart contract if the controls were changed”, “the smart contract approves the transaction”, “the transactions processor executes the transaction”, Fig. 4, Fig.5).

Claim 12 –  
	Sidani further discloses the device as recited in claim 10, as shown above.
wherein: once the instructions have been stipulated in the smart contract, the software service makes a deposit in cryptocurrency, and by way of the deposit, the service provider is liable to the principal for the misconduct by the service provider (See at least Sidani [0010], [0023], [0039], [0046], [0047] “Examiner notes Sidani discloses “Requests to modify the distributed ledger or account are called transactions and typically include an electronic signature using cryptographic technology that uniquely identifies the initiator of the request”, “the blockchain transaction to modify the set of controls”, “the transaction verification system”, “the blockchain is updated and contains the updated smart contract if the controls were changed”, “the smart contract approves the transaction”, “the transactions processor executes the transaction”, Fig. 4, Fig.5).



Response to Applicant’s Arguments
11.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1, 4, and 8-12 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that as amended, the independent claims are directed to a practical application which is inherently technology/computer based. The smart contract is executed using a blockchain of a DLT transaction system; the authorized agent is a software service; the confirmed legal translation is added to the blockchain, and an arbitrator checks the legal translation using a trustless channel of the DLT translation system. By adding the confirmed transaction to the blockchain, the arbitrator has a way to check the transaction, since it is essentially forgery proof, since is documented in the blockchain. For at least these reasons, the rejection should be withdrawn (See Applicant Arguments/Remarks Page 5). 
In response to Applicant’s arguments, Examiner respectfully submits that the additional elements of “a distributed ledger technology (DLT) transaction system”, “software service”, a trustless channel of the DLT transaction system” in independent claims 1, 9, and 10 recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination in independent claims 1, 9, and 10 do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). See details of Claim Rejections - 35 USC § 101 in the section above.
12.	35 U.S.C. §102 Rejections: Applicant’s arguments with respect to amended claims 1, 4, and 8-12 that are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sidani (U.S. Pub. No. 2020/0104838), hereinafter, “Sidani”, have been considered. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that Sidani does not teach or suggest that the legal translation that is confirmed by an authorized agent (according to the smart contract) is added to the blockchain. In the claims, the recited legal translation is "a transaction to be transacted in a cryptocurrency." The Office Action appears to rely on Sidani's disclosure of determining the validity of the transaction. However, nothing in within Sidani suggests that the principal alleges the software service has deviated from the instructions, or that an arbitrator checks the legal transaction using a trustless channel.  For at least the foregoing reasons, the rejection should be withdrawn (See Applicant Arguments/Remarks Pages 5-6). 
In response to Applicant’s arguments, Examiner respectfully submits that Sidani discloses “a user initiates a transaction”, “a transaction on the state of the smart contract”, Fig. 1, Fig. 4) and “a user initiates a transaction … the transaction will be sent to a computer which will determine the validity of the transaction based on rules on a ledger”, “Requests to modify the distributed ledger or account are called transactions and typically include an electronic signature using cryptographic technology that uniquely identifies the initiator of the request”, “the blockchain transaction to modify the set of controls”, “the transaction verification system”, “the blockchain is updated and contains the updated smart contract if the controls were changed”, “the smart contract approves the transaction”, “the transactions processor executes the transaction”, Fig. 1, Fig.5, Fig. 5). See details of Claim Rejections - 35 USC § 102 in the section above.
13.	Drawings: Examiner notes that Applicant did not response to the Drawings Objection in the previous non-final Office Action. Therefore, Examiner maintains the Drawings Objections of the amended claims 1, 4, and 8-12. See details of Drawings in the section above.

Relevant Prior Art
14. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Matsuoka (U.S. Patent No. 6,038,537) teach intra-organization cooperation system, commodity deal, management method, and storage medium.
	Cella (U.S. Pub. No. 2020/0294128) teach system and method of a smart contract and distributed ledger platform with blockchain custody service.

Conclusion
15. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
17.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/LIZ P NGUYEN/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696